Citation Nr: 0832376	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-13 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

1.  Entitlement to service connection for Epstein-Barr 
Syndrome.

2.  Entitlement to service connection for mitral valve 
prolapse.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1972 to August 
1976, and from December 1980 to January 2006.  He was born in 
1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing in February 
2008; a transcript is of record.

Service connection is now in effect for Crohn's disease, 
rated as 10 percent disabling; and right arm radial head 
fracture, right ankle fracture, residuals of Morton's neuroma 
of the left foot, hypertension, gastroesophageal reflux 
(GERD), and residual scar from removal of a ganglion cyst on 
the right wrist, each rated as noncompensably disabling.

Issue #3, above, is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required on the part of the 
appellant.

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for Epstein-Barr syndrome, including at his 
hearing before the undersigned.

2.  Prior to the promulgation of a decision in the appeal, 
the veteran withdrew his appeal of the denial of service 
connection for mitral valve prolapse, including at the 
hearing.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for Epstein Barr syndrome, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2007).

2.  Because the veteran has withdrawn his appeal relating to 
the issue of service connection for mitral valve prolapse, 
the Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.101, 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of service connection for all three disabilities 
shown on the first page of the present decision, above, were 
fully developed by the RO and certified to the Board on 
appeal. 

At his February 2008 hearing before the undersigned, the 
veteran and his representative confirmed orally that issues 
## 1 and 2 were being withdrawn.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues.  Thus, the 
Board does not have jurisdiction to review them, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for service connection for Epstein Barr syndrome 
is dismissed.

The appeal for service connection for mitral valve prolapse 
is dismissed.


REMAND

Voluminous service treatment records are in the file for the 
veteran's periods of service from October 1972 to August 
1976, and from December 1980 to January 2006.  He was 
repeatedly seen for a variety of respiratory complaints 
diagnosed as URI (upper respiratory infection); rhinitis; 
and, on at least two occasions, sinusitis.

The veteran reports that he has ongoing and recurrent sinus 
symptoms at present, particularly when the weather changes.  
On VA examinations soon after separation from service in 
February 2006, he was noted to be taking medications, 
including occasional nasal spray.  He described his current 
symptoms as occurring 3-4 times a month, and including nasal 
stuffiness.  These incidents did not seem to be seasonal or 
environmental.  He said that, before taking medication, he 
had more frequent nasal stuffiness and frontal headaches 
associated with sore throat and green nasal drainage.  His 
sinus X-rays were negative.  A diagnosis was made of allergic 
rhinitis, but the examiner concluded that there was 
insufficient clinical basis to diagnose sinusitis.  

On the one hand, the Board is aware of the Court's decision 
in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case 
which, like this one, concerned the evaluation of a service-
connected disability that fluctuated in its degree of 
disability, e.g., a disorder might have "active and inactive 
stages" or was subject to remission and recurrence.  See 
also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
(holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed.").  Thus, the frequency, 
duration, and outbreaks of exacerbations must be addressed 
and the disorder should be considered, whenever possible, at 
a time when it is most disabling.  In this case, absent 
environmental or seasonable elements, it is unclear whether 
this would make a difference in the timing for scheduling the 
examination for the veteran with regard to possible 
sinusitis. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has clinical or 
other evidence with regard to sinusitis in 
or since service, he should provide it and 
VA should assist as feasible.

2  The veteran should be afforded an ENT 
examination to determine the presence or 
absence of sinusitis or other respiratory 
disorder, if any, to include whether such 
a disorder is chronic and with what it is 
associated.  The veteran should be asked 
as to when it is more likely that his 
purported sinus problems are active, and 
the examination should be scheduled with 
this in mind, if at all possible.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that such review is 
accomplished. 

a.  The physician should provide an 
opinion as to the probable etiology of 
any current disorder, and whether it is 
at least as likely as not (i.e., to a 
50/50 degree of probability or more) 
that it is of service origin or related 
to anything of service origin, or 
whether such an origin or relationship 
is unlikely (i.e., a probability of 
less than 50 percent).  In this regard, 
it should also be determined whether at 
any time since service separation the 
veteran can be determined to have 
demonstrated a chronic respiratory 
disorder, including sinusitis.

b.  The Board notes that "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative should be given a 
reasonable opportunity to respond.

The case should then be returned to the Board for final 
appellate consideration.  The veteran need do nothing further 
until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


